DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 1-9 are directed to an olfactory simulation device, claim 10 is directed to a head motion tracking system, claims 11-20 are directed to a system for exposing a dog subject to a functional magnetic resonance imaging, and claims 21-29 are directed to a longitudinal assessment method for determining whether a subject canine is suited for detection work, these claims 1-29 were non-elected without traverse.  Accordingly, claims 1-29 have been cancelled.
Please amend the following claims as follows:
Claims 1-29 are canceled. 
	For claim 31, the claim limitation “...the posterior cingulate seed and caudate seed” in lines 4-5 has been amended to read –a posterior cingulate seed and caudate seed--.

Reason for Allowance
Claims 30-34 are allowed over prior arts of record.
The following is an Examiner's statement for reason for allowance: the prosecution history makes evident the reason for allowance, satisfying the record as a whole proviso of rule 37 CFR 1.104 (e). Specifically, the substance of Applicant’s arguments/remarks filed on 01/07/2021 are persuasive, as such the reason for allowance are in probability evident from the record. Furthermore, none of the prior arts in record or combination thereof teach or fairly suggest the claims 30 individually when all the limitations are taken as a whole.
Regarding claim 30, none of the prior arts in record teach or fairly well suggest and discloses a method correlating imaging metrics and behavioral metrics of a subject canine, the method comprising: utilizing positive reinforcement to train the subject canine to assume a resting unrestrained and unsedated sate during an imaging process; deriving from the resting unrestrained and unsedated state, awake imaging of the subject canine, a first set of brain functional connectivity metrics and a first set of increased activating metrics; deriving from a behavioral assessment, a set of integrated behavioral metrics and a set of training ease metrics, wherein the integrated behavioral metrics are derived from the subject canine's hunting, and retrieving behaviors by assessing and rating the subject canine's propensity to retrieve and hunt using its nose and within these activities how easily the subject canine is distracted from these activities, and from the subject canine's environmental soundness behaviors by assessing and rating the subject canine's reaction to people and/or crowds, comfort moving about on varied surfaces and stairs, visual startle, and auditory startle, and the training ease metrics are derived from the ease with which the subject canine can be trained to perform a task; correlating the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAHDEEP MOHAMMED/             Examiner, Art Unit 3793
    
/Oommen Jacob/             Primary Examiner, Art Unit 3793